                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


DEMETREUS A. KEAHEY,                         )       CASE NO.: 3:16CV1131
                                             )
          Petitioner,                        )       JUDGE JOHN ADAMS
                                             )
                                             )
                                             )
MARGARET BRADSHAW, Warden,                   )       ORDER AND DECISION
                                             )
          Defendant.                         )
                                             )


       This matter appears before the Court on objections to the Report and Recommendation of

the Magistrate Judge filed by Petitioner Demetreus Keahey. Upon due consideration, the Court

overrules the objections and adopts the Report and recommended findings and conclusions of the

Magistrate Judge and incorporates them herein. Therefore, it is ordered that the petition is hereby

DISMISSED.

       Where objections are made to a magistrate judge’s R&R this Court must:

       must determine de novo any part of the magistrate judge’s disposition that has been
       properly objected to. The district judge may accept, reject, or modify the
       recommended disposition; receive further evidence; or return the matter to the
       magistrate judge with instructions.

Fed. R. Civ. P. 72(b)(3).

       Initially, the Court notes that Keahey has repeatedly expressed that the R&R erred when it
failed to analyze any of his claims under 28 U.S.C. § 2254(d)(2) which provides for relief in habeas

if the state court’s adjudication “resulted in a decision that was based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding.”

Keahey, however, has wholly failed to demonstrate any unreasonable determination of the facts

related to the evidence presented. Moreover, it appears that Keahey seeks to rely on an affidavit

from the victim that was not presented in any state proceeding.                   Even if this Court were inclined

to review and consider the affidavit, it does not alter the reasonableness of the state court fact

finding. Rather, the affidavit contends that the victim was the aggressor in the altercation that led

to Keahey’s conviction. As Keahey’s claim of self-defense was rejected because he had the

opportunity to retreat, the affidavit does nothing to change the legal landscape.

         Keahey next contends that the R&R erred when it found that Keahey had not cited to any

clearly established federal law in support of his claim that his rights were violated when the jury

was not instructed on self-defense. Consistent with the conclusion reached by the R&R. the Sixth

Circuit has “found no Supreme Court case which holds that a criminal defendant’s right to present

a defense includes the right to a specific jury instruction.” Newton v. Million, 349 F.3d 873, 879

(6th Cir. 2003) (abrogated on other grounds as recognized in English v. Berghuis, 529 Fed. Appx.

734 (6th Cir. 2013)). As such, the R&R properly concluded that Keahey had failed to identify

any clearly established federal law that was violated when the state court denied his self-defense

instruction. 1

         With respect to Ground Seven in his petition, Keahey raises the same argument with respect



1 The Court notes that is also clear from the record that fairminded jurists could disagree on the state court’s
adjudication, thus habeas relief is precluded. See Harrington v. Richter, 131 S.Ct. 770, 786 (2011) (“A state court's
determination that a claim lacks merit precludes federal habeas relief so long as fairminded jurists could disagree on
the correctness of the state court’s decision.” (internal quotation marks omitted)). Given the state court record, jurists
could reasonably conclude that Keahey had ample opportunity to retreat and was therefore not entitled to a self-defense
jury instruction.
to the new affidavit from the victim that the Court addressed above. Keahey, however, packages

the argument in a claim for ineffective assistance of counsel. Keahey asserts that failing to

investigate this witness, Prince Hampton, was clearly prejudicial based upon the affidavit.

Keahey also contends that failure to test the knife found on the scene for Hampton’s DNA was

also evidence of ineffective counsel.

        When analyzing a Strickland claim under § 2254(d), our review is “‘doubly deferential.’”

Cullen v. Pinholster, 131 S.Ct. 1388, 1403 (quoting Knowles v. Mirzayance, 129 S.Ct. 1411, 1420

(2009)). The key question “‘is whether there is any reasonable argument that counsel satisfied

Strickland’s deferential standard.’” Foust v. Houk, 655 F.3d 524, 533–34 (6th Cir. 2011) (emphasis

added) (quoting Harrington v. Richter, 131 S.Ct. 770, 788 (2011)). Here, as the R&R noted, the

state court found that testing for Hampton’s DNA would not have assisted Keahey in any manner.

Proving that the knife belonged to Hampton would not have changed the conclusion with respect

to Keahey ability to retreat, nor would it have demonstrated that Hampton had threatened Keahey.

Finally, defense counsel’s decision to not call the victim of Keahey’s crime cannot be said to be

ineffective. By Keahey’s own admission, the victim had previously stabbed Keahey and the

parties had an ongoing dispute based upon them both having children with the same woman. The

fact that years later Keahey has been able to obtain an affidavit in which Hampton claims to have

been the aggressor in their altercation does not alter this conclusion. As noted above, Hampton’s

status as an aggressor (or lack thereof) was not at issue when the trial court declined to give a self-

defense instruction.    As such, Keahey’s objections to the R&R as it relates to this ground for

relief lack merit.

        Keahey next contends that the R&R erred when it found no error in his absence from

portions of his trial. Keahey asserts that the trial judge interview a bailiff and a juror about a
conversation they had over the lunch hour. Once that interview was complete, the trial court

allowed the state and Keahey’s counsel to question each juror individually. Keahey’s counsel

waived his presence during these interviews. The state court concluded that Keahey had suffered

no prejudice from his absence. In this matter, the R&R correctly concluded that Keahey had

failed to establish that the brief interview by the trial judge was a critical stage of the proceeding

such that his claim could succeed without a showing of prejudice. In fact, Keahey made no

reference to any clearly established federal law that would support a claim that such a stage of the

proceedings was in fact critical. As such, Keahey’s objection on this ground for relief also lacks

merit.

         With respect to arguments related to a jury view, additional arguments regarding jury

instructions, and notes from the jury, Keahey contends that the R&R’s review was done in a

summary fashion. Keahey, however, has not asserted any legal error in the R&R, and this Court

is not required to fashion an argument on his behalf.

         Keahey’s next argument borders on frivolous when he contends that the R&R erred when

it found there was sufficient evidence to convict him of discharging a firearm into an occupied

structure. Keahey essentially contends that the state did not prove that he “knowingly” committed

this offense. However, there is no dispute that Keahey intentionally fired his firearm repeatedly

in a residential neighborhood. Under Ohio law, to prove that Keahey acted knowingly, the state

was only required to prove that his conduct would “probably cause a certain result.” Ohio Rev.

Code. § 2901.22(B). There can be no doubt that repeatedly firing a firearm in the manner that

Keahey did would probably result in stray bullets entering a residence. As such, he can maintain

no claim that the evidence was insufficient to support his conviction.

         Finally, Keahey contends the R&R erred in resolving his arguments regarding the failure
of his trial judge to recuse. As the R&R correctly notes, due process guarantees Keahey a judge

with no actual bias against him. Wiiliams v. Pennsylvania, 136 S.Ct. 1899, 1905 (2016). The state

court proceedings establish that the Keahey did not demonstrate any bias. Instead, Keahey then

and now contends that the trial judge’s tangential involvement in Keahey’s conviction that

occurred more than a decade prior to the current conviction required recusal. As the R&R

properly concluded that Keahey’s claim is dependent on a showing of actual bias, Keahey’s

objections lack merit.

I.     Conclusion

       Having found no merit to the objections raised by Keahey, the Court ADOPTS the

Magistrate Judge’s Report in its entirety. The Petition is DISMISSED.

       The Court certifies, pursuant to 28 U.S.C. '1915(A)(3), that an appeal from this decision

could not be taken in good faith, and that there is no basis upon which to issue a certificate of

appealability.

       This Order is entered pursuant to Federal Rule of Civil Procedure 58.



       So ordered.

       October 4, 2018                                  /s/ John R. Adams
                                                    JUDGE JOHN R. ADAMS
                                                    UNITED STATES DISTRICT JUDGE
